
	

114 HR 4210 IH: To amend the Dodd-Frank Wall Street Reform and Consumer Protection Act to require voting members of the Financial Stability Oversight Council to testify before Congress at least twice each year when requested to do so or to otherwise permit certain Members of Congress to attend meetings of the Council whether or not such meetings are open to the public.
U.S. House of Representatives
2015-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4210
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2015
			Mr. Pittenger introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Dodd-Frank Wall Street Reform and Consumer Protection Act to require voting members of
			 the Financial Stability Oversight Council to testify before Congress at
			 least twice each year when requested to do so or to otherwise permit
			 certain Members of Congress to attend meetings of the Council whether or
			 not such meetings are open to the public.
	
	
 1.Congressional testimony of members of the Financial Stability Oversight CouncilSection 111 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5321) is amended by adding at the end the following:
			
 (k)Testimony before CongressEach member of the Council named in subsection (b)(1) shall testify at least twice each calendar year before the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate, when invited by such committees to testify. Members of Congress who serve as members of either such committee shall be permitted to attend any meeting of the Council regardless of whether the meeting is open to the public, if in any calendar year, any member of the Council who has been invited at least twice by each such committee fails to testify at least twice before each such committee..
		
